Mr. Justice O’Connor delivered the opinion of the court. Abstract of the Decision. 1. Carriers, § 218*—when evidence insufficient to establish unjust discrimination in freight rates. In an action by one carrier against another to recover unpaid freight charges for hauling cars on plaintiff’s railroad, defense of unjust discrimination in freight rates charged defendant held not to be established by the evidence. 2. Interest, § 82*—when objection to allowance of interest may not be raised on appeal. Objection to the allowance of interest on plaintiff’s claim not having been presented to the trial court, the question cannot be raised in a court of review.